Name: Commission Regulation (EEC) No 3298/91 of 12 November 1991 amending Regulation (EEC) No 3201/90 laying down the detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: food technology;  marketing;  foodstuff;  beverages and sugar
 Date Published: nan

 Avis juridique important|31991R3298Commission Regulation (EEC) No 3298/91 of 12 November 1991 amending Regulation (EEC) No 3201/90 laying down the detailed rules for the description and presentation of wines and grape musts Official Journal L 312 , 13/11/1991 P. 0020 - 0020 Finnish special edition: Chapter 3 Volume 39 P. 0153 Swedish special edition: Chapter 3 Volume 39 P. 0153 COMMISSION REGULATION (EEC) No 3298/91 of 12 November 1991 amending Regulation (EEC) No 3201/90 laying down the detailed rules for the description and presentation of wines and grape mustsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 72 (5) thereof, Whereas Council Regulation (EEC) No 2392/89 (3), as last amended by Regulation (EEC) No 2356/91 (4), lays down general rules for the description and presentation of wines and grape musts; Whereas Commission Regulation (EEC) No 3201/90 of 16 October 1991 (5), as amended by Regulation (EEC) No 2384/91 (6), lays down detailed rules for the description and presentation of wines and grape musts; Whereas the time limit laid down for supplementing Annex V to Regulation (EEC) No 3201/90 should be brought forward by two months to permit products for which bottles of the 'Bocksbeutel' or 'Cantil' type may be used in Portugal to be defined; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 In the second subparagraph of Article 20 (2) (b) (i) of Regulation (EEC) No 3201/90, '31 October 1991' is replaced by '31 Decenber 1991'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 163, 26. 6. 1991, p. 6. (3) OJ No L 232, 9. 8. 1989, p. 13. (4) OJ No L 216, 3. 8. 1991, p. 1. (5) OJ No L 309, 8. 11. 1990, p. 1. (6) OJ No L 219, 7. 8. 1991, p. 9.